IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             No. 76735-6-1                        '-3
                                                                                          Li) c-D
                                                                                                   C.)
                                                                                      cm
                                                                                          ›.74.)
                                                                                          .....,
                            Respondent,          DIVISION ONE                         C._      , —I
                                                                                      Ic-
                                                                                      PO  -n '71
                                                                                          ........ > --1
                 V.
                                                                                              --- -
                                                                                      -..."               r
                                                 UNPUBLISHED OPINION
JASON MILLER,                                                                                 — ......
                                                                                      c,..    :-c-)
                                                                                                .=: t -
                                                                                              --I '
                            Appellant.           FILED: July 24, 2017

      SCHINDLER, J. — Jason Miller appeals imposition of the mandatory $200 criminal

filing fee under RCW 36.18.020(2)(h). We affirm imposition of the fee and the judgment

and sentence.

      Following a bench trial on stipulated facts, the court convicted Miller of three counts

of identity theft in the second degree, two counts of possessing stolen property in the

second degree, four counts of forgery, one count of unlawful possession of a controlled

substance, and one count of unlawful use of drug paraphernalia.

      At sentencing, the court waived imposition of all discretionary fees and costs. The

court ordered Miller to pay the following mandatory fees: the $500 victim penalty

assessment under RCW 7.68.035(1)(a), the $100 DNA1 fee under RCW 43.43.7541, and

the $200 criminal filing fee under RCW 36.18.020(2)(h).

       For the first time on appeal, Miller contends the trial court erred in concluding the

criminal filing fee under RCW 36.18.020(2)(h) is a mandatory legal financial obligation

       1 Deoxyribonucleic   acid.
No. 76735-6-1/2


(LEO). RCW 36.18.020 states, in pertinent part:

                 (2) Clerks of superior courts shall collect the following fees for their
        official services:

                (h) Upon conviction or plea of guilty, upon failure to prosecute an
        appeal from a court of limited jurisdiction as provided by law, or upon
        affirmance of a conviction by a court of limited jurisdiction, an adult defendant
        in a criminal case shall be liable for a fee of two hundred dollars.

        As a general rule, we do not consider issues raised for the first time on appeal

unless the alleged error is a manifest constitutional error. RAP 2.5(a); State v. Gentry, 183
Wash. 2d 749, 760, 356 P.3d 714 (2015); State v. Kalebaugh, 183 Wash. 2d 578, 583, 355 P.3d
253 (2015); State v. Arredondo, 188 Wash. 2d 244, 262-63, 394 P.3d 348 (2017). Here,

Miller does not meet his burden to show that the alleged error was "truly of constitutional

dimension" or that the alleged error was "manifest." State v. O'Hara, 167 Wash. 2d 91, 98,

217 P.3d 756 (2009); State v. Hart, 195 Wash. App. 449, 460, 381 P.3d 142 (2016). We

decline to consider Miller's argument for the first time on appeal.

        In any event, even if we were to exercise our discretion to consider the issue, we

recently considered and rejected the same argument in State v. Gonzales, 198 Wash. App.
151, 153-55, 392 P.3d 1158 (2017). As in Gonzales, Miller claims the use of the word

"liable" in RCW 36.18.020(2)(h) is ambiguous because unlike the language used in other

mandatory LEO statutes, the term "'liable' can mean a situation from which a legal liability

might arise."2 In Gonzales, we concluded this argument "requires us to ignore the

language immediately preceding the term 'liable.'" Gonzales, 198 Wash. App. at 155. We

held:

              RCW 36.18.020(2)(h) requires that the defendant "shall be liable,"
        (emphasis added), which clarifies that there is not merely a risk of liability
        because "[t]he word 'shall' in a statute . . . imposes a mandatory requirement


        2   Emphasis in original.

                                                 2
No. 76735-6-1/3


        unless a contrary legislative intent is apparent."

Gonzales, 198 Wash. App. at 1553 (quoting State v. KraII, 125 Wash. 2d 146, 1.48, 881 P.2d
1040 (1994)).4 We adhere to our decision in Gonzales.

        Miller asks us to deny appellate costs. Appellate costs are generally awarded to the

substantially prevailing party on review. RAP 14.2. Where, as here, a trial court makes a

finding of indigency, that finding remains throughout review "unless the commissioner or

clerk determines by a preponderance of the evidence that the offender's financial

circumstances have significantly improved since the last determination of indigency." RAP

14.2. Under RAP 14.2, if the State has evidence indicating that Miller's financial

circumstances have significantly improved since the trial court's finding, it may file a motion

for costs with the commissioner. State v. St. Clare, 198 Wash. App. 371, 382, 393 P.3d 836

(2017).

        We affirm the judgment and sentence.




WE CONCUR:




                                                                                 ke)'



        3  (Alterations in original) (internal quotation marks omitted).
         4 See also State v. Lundy, 176 Wash. App. 96, 103, 308 P.3d 755 (2013) ($200 criminal filing fee under
RCW 36.18.020(2)(h) is a mandatory LEO and must be imposed regardless of the defendant's ability to pay);
State v. Stoddard, 192 Wash. App. 222, 225, 366 P.3d 474 (2016) (same).


                                                      3